Case 1:17--cr -00779- LAP Document 135 Filed 10/11/18 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  
   

`- n -¢- ‘.:.4~ imma§sc.raor:'a.'wn¢.%£r'uav anh;& ---.:' l "":

 

§§§§§§§§A§]§§'<};§\§l§§§§§§ ___________ X
Plaintiff, ; lV Cr. T?Q (LAP)
-against- -
sess
CHI PING PATRICK HO,
Defendant.
____________________________________ X

LORETTA A. PRESKA, Senior United States District Judge:

Before the Court is the Government’s letter dated October
9, (ECF No. 134), requesting an adjournment of trial which is
Currently scheduled to begin on November 5. The defense has
indicated that it does not intend to respond to this letter
unless requested by the Court.

The Court notes that, as of the date of this order, there
are 25 days until the start of trial in this Case. Given the
multiple outstanding motions that must be resolved prior to the
commencement of trial in this case, it would be practically
impossible to resolve all of the parties’ pre-trial issues in
that approximate three-week window of time. In addition, the
Government has indicated that it may file more pre~trial motions
in addition to those that are currently pendinq. For the

reasons stated in the Government’s October 9 letter and as

 

 

 

 

Case 1:17-cr-OO779-LAP Document 135 Filed 10/11/18 Page 2 of 7

explained in more detail beiow, the Court concludes that an
adjournment of the November 5, 2018 trial date is appropriate
and would be in the interest of justice given the substantial
and numerous pre-trial issues that the Court must resoive and
the possibility of additional issues arising between now and
trial.

First, several motions in limine by both parties are not
yet fully briefed, and the Government has indicated that
resolving at least one of these motions may require a pretrial
hearing pursuant to Daubert v. Merrell Dow Pharmaceuticals,r
ln§;, 509 U.S. 5?9 (1993).

Second, the parties have indicated that there are
unresolved issues of foreign law that may require a pre-trial
hearing under Federal Rule of Criminal Procedure 26.1. The
Government has stated that it does not anticipate that it will
be ready to give the defense the Government’s proposed elements
of Chadian and Ugandan law until at least October ll or 12.
Once the Government turns this material over, the defense will
need time to review these elements, and the parties will need
time to confer. As noted earlier, as of the date of this order,
there are 25 days until trial is scheduled to begin. Even if
the defense reviewed the Government’s foreign law materials as
expeditiously as possible, this would give the parties and the

Court less than three weeks to schedule and prepare for such a

 

 

 

 

Case 1:17-cr-OO779-LAP Document 135 Filed 10/11/18 Page 3 of 7

hearing. ln light of the numerous other outstanding issues that
must be resolved before trial, this timeline is unreasonable.
Third, and significantly, on Friday, October 5, counsel for
Dr. Ho submitted a classified notice pursuant to Section 5 of
the Classified Information Procedures Act (“CIPA”). According
to the docket, the deadline for the Government to complete the
production of classified discovery was on June 29, 2018. (ECF
No. lOO). Although the Court understands that there was a
technical issue with a single category of classified discovery
that was not resolved until recently, setting this one exception
aside, the defense has had the overwhelming bulk of classified
discovery in its possession since June 29. Therefore, the
Defendant could have filed his notice or at least notified the

Government of his intention to file such a notice several of

 

weeks ago. lnstead, the defense filed its classified notice
under Section 5 thirty days out from the start of trial, the
very last day on which such a filing would be deemed timely
under CIPA, and did not notify the Government of its intention
to submit such a notice until the parties, at the Court's
request, conferred at the October 4 conference.

The Court notes that the defense has not proffered any
explanation for why it waited to file its Section 5 notice until
last Friday or why it waited to notify the Government of its

intention to file a Section 5 notice until one day prior to

 

Case 1:17-cr-OO779-LAP Document 135 Filed 10/11/18 Page 4 of 7

making this submission. The Government must now draft, have
approved for submission, and submit a classified response in
opposition, in which it has indicated it intends to request an
in camera hearing on the issues the Section 5 notice presents.
The Court will then have to make a written determination of the

pertinent issue(s) raised in defendant's Section 5 notice. See

 

18 U.S.C. app. 3 § 6(a); United States v. Pappas, 94 F.3d 795,

 

799 (2d Cir. 1996). In light of all of the other numerous
outstanding issues that must be reasonably resolved before the
start of trial, the fact that the parties have not finished
briefing the Section 5 issue as of the date of this order, and
that the Government intends to request an in camera hearing on
this issue, the present trial date does not allow the Court
adequate time to hold a hearing, review the parties'
submissions, and reach a final decision on this issue prior to
the November 5 trial date.

Fourth, the Government has noted that it will likely file
one or more additional motions that will be resolved, reasonably
before trial. These include (i) a motion for reciprocal
discovery,r (2) a motion for the production of materials obtained
by the defense pursuant to subpoenas issued under Federal Rule
of Criminal Procedure l?(c), which does not provide for ex parte
production of documents without approval of the Court, and (3)

possible motions regarding whether certain witnesses are

 

 

Case 1:17-cr-OO779-LAP Document 135 Filed 10/11/18 Page 5 of 7

appropriate subjects for cross-examination from the Government
and/or the defense. The possibility of the Government's filing
motions in addition to those that are already pending in this
case, many of which are not yet fully briefed, coupled with the
complexity of the legal issues presented in this case, also
makes adjournment of the trial appropriate here.

ln sumrr given the number of pending motions and other
unresolved issues that remain less than thirty days out from the
currently scheduled trial date and that may require pre-trial
hearings to resolve, the complexity of the legal issues involved
in this case, the potential need for witnesses who are located
abroad for a pre-trial hearing on foreign law under Rule 26.1,
and the fact that this case implicates classified information
that creates more time-consuming procedures, a reasonable

adjournment would allow the parties adequate time to finish

 

fully briefing motions and to confer on other open issues prior
to trial. lt would also allow the Court ample time to hold oral
arguments or pre-trial hearings as necessary,r some of which
could be in camera, and draft and publish dispositive orders.
Accordingly, such an adjournment would be appropriate and in the
public interest.

The Court also notes that a reasonable adjournment would
not pose any issue under the Speedy Trial clock. At present,

time is excluded through November 5. According to the

 

Case 1:17-cr-OO779-LAP Document 135 Filed 10/11/18 Page 6 of 7

Government’s calculation, with which the Court agrees and to
which the Defendant makes no objection, the Speedy Trial clock
would not expire until mid-January if it began to run on
November 5 and ran continuously. In granting a reasonable
adjournment of the trial date, time would continue to be further
excluded while motions are being briefed by the parties or are
being considered by the Court. §§e 18 U.S.C. § 3161(h)(l)(D) &
(h)(l)(H). The Court may also elect to exclude time further in
the interest of justice, including based on a determination that
this case is “complex,” which it is. See id. § 3161(h)(7)(A) &
{h)(?)(B)(ii). nccordingly, a reasonable adjournment of the
November 5 trial date does not present an issue under the Speedy

Trial Act.

 

 

Case 1:17-cr-OO779-LAP Document 135 Filed 10/11/18 Page 7 of 7

In conclusion, a reasonable adjournment of the trial date
is appropriate and would be in the public interest.
Accordingly, the Government’s request for an adjournment of the
November 5, 2018 trial date is granted. (ECF No. 134). The

October 23 conference is adjourned to November 5 at 10:00 AM.

SO ORDERED.

Dated: New York, New York
October §§ , 2018

aiding dan

LORETTA A. PRESKA
Senior United States District Judge

 

 

 

